Title: To George Washington from Colonel Theodorick Bland, 13 November 1778
From: Bland, Theodorick
To: Washington, George


  
    Sr
    Enfeild [Conn.] Novr 13th 1778
  
Being detaind by almost two days heavy Rain I did not arrive at this Place before to day, where I found the Convention troops just arrived Under the Command of Brigr Hamilton, the Escort from the Massachussetts being Commanded by Col. Gearish. they are Marched in Six divisions about Seven Hundred in each division. the last division, was to March from their Place of Cantonment on Wednesday last, Col. Phelps had been appointed by this state to take the Command & to have the Several detachments of Militia in Readiness to receive them, and the teams prepared for their Baggage. As these arrangements have been already made by a resolution of this Assembly; I have thought it best to Continue that Gentn at this place, to receive them, from the Massachussetts officers, appoint the Successive Guards And furnish the teams, and after dispatching Majr Jameson to the rear & giving the necessary orders shall march on with the Van. Not being yet acquainted with the distances between the stages, & having no map to ascertain it, it is not in my power to determine when we shall reach the North River, I expect we shall march between fifteen & twenty miles a day, and from present appearances it may be necessary to Halt one day between here and there. I am happy to find in Genl Hamilton a disposition, to contribute all in his power, to assist in keeping the Convention troops in good order on their March, and to be informed by Col. Gearish that not the least disturbance or complaint has hitherto arisen I shall do every thing in my power to promote the same disposition, as well as exert myself that the least possible Injury shall be done to the Inhabitants on the Route, And in every respect attend to yr Excelly’s Orders. I am with the greatest respect yr Excellys most obedt Humbe Sevt
  
    Theok Bland
  
  
P.S. Since writing the above I have informd myself of the nature of the Route & have laid down the following plan for the March Saturday 14th Suffeild, Sunday Simsbury, monday N. Hartford, tuesday Norfolk, Wednesday Halt of the whole, thursday Sharon; from whence I shall write to yr Excy. T.B.
  
